DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 5 ,10-12, 14, 15, and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sagli et al. (WO2013135288A1, herein referred to as Sagli) in view of Yeriazarian et al. (US20110667882A1, herein referred to as Yeriazarian).

	Regarding Claim 1, Sagli teaches: A system for determining a liquid level in a formation above a horizontal segment of a wellbore (pg. 4, Lines 6-35; pg. 5 Lines 1-21), the system comprising: at least one temperature sensor  (TI) positioned in the wellbore segment to measure a local temperature for each of a plurality of inflow zones between a heel and a toe of the wellbore segment (Fig. 3b; pg. 4, 16-35); at least one pressure sensor (PI) positioned in the wellbore segment to measure a local pressure for each of the plurality of inflow zones (Fig. 3b; pg. 4, 16-35); at least one flow rate sensor (FI) to measure a total flowrate for fluids exiting the wellbore segment via the wellbore (Fig. 3b; pg. 4, 16-27); and one or more processors operatively coupled to the at least one temperature sensor, the at least one pressure sensor, and the flow rate sensor (Fig. 3b; pg. 2, lines 23-26, pg. 4, 16-27). Sagli doesn’t specifically teach: “the one or more processors, collectively, configured to: determine local temperatures for each of the plurality of inflow zones using the at least one temperature sensor; determine local pressures for each of the plurality of inflow zones using the at least one pressure sensor; determine the total flowrate for fluids exiting the wellbore segment via the wellbore using the at least one flow rate sensor; for each of the plurality of inflow zones: determine a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone, based on the local temperature and the local pressure determined for that inflow zone, the local temperature and the local pressure determined for at least one other inflow zone, and at least one value based on a composition of the fluids entering the wellbore segment from the formation at that inflow zone, and for at least one of the plurality of inflow zones:  - 53 -2017EM224-US determine a local reservoir pressure for a location in the formation above that inflow zone, based on the local inflow rate, the local temperature, and the local pressure for that inflow zone”, but does go on to teach: and determine a local liquid level, based on the local reservoir pressure and a pressure associated with an injector wellbore positioned above the wellbore segment (pg. 4, lines 6-14). However, in a related field, Yeriazarian teaches: the one or more processors, collectively, configured to: determine local temperatures for each of the plurality of inflow zones using the at least one temperature sensor; determine local pressures for each of the plurality of inflow zones using the at least one pressure sensor; determine the total flowrate for fluids exiting the wellbore segment via the wellbore using the at least one flow rate sensor ([0019], [0022]; Yeriazarian) for each of the plurality of inflow zones: determine a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone, based on the local temperature and the local pressure determined for that inflow zone, the local temperature and the local pressure determined for at least one other inflow zone, and at least one value based on a composition of the fluids entering the wellbore segment from the formation at that inflow zone [0022, Yeriazarian], and for at least one of the plurality of inflow zones: - 53 -2017EM224-USdetermine a local reservoir pressure for a location in the formation above that inflow zone, based on the local inflow rate, the local temperature, and the local pressure for that inflow zone [0022-0025, Yeriazarian], and determine a local liquid level, based on the local reservoir pressure and a pressure associated with an injector wellbore positioned above the wellbore segment. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sagli to incorporate the teachings of Yeriazarian by including: the ability to, by zone, determine temperature, pressures, and flow rates to more accurately determine the amount of fluid flowing into and out of the wellbore.
		Regarding Claim 10, the combination of the references teach: The system of claim 1, wherein the plurality of inflow zones comprises at least five inflow zones (Fig. 2, [0022], Yeriazarian).
	Regarding Claim 11, the combination of the references teach: The system of claim 1, wherein the system further comprises a display device operatively coupled to the one or more processors, and wherein the one or more processors are further configured to cause the display device to display a 
	Regarding Claim 12, the combination of the references teach: The system of claim 11, wherein the graphical representation of the determined local liquid levels for the at least one of the plurality of inflow zones comprises a representation of local liquid levels for at least ten percent of a length between the heel and the toe of the wellbore segment ([0021], Yeriazarian).
	Regarding Claim 14, Sagli teaches: A method for determining a liquid level in a formation above a horizontal segment of a wellbore (pg. 4, Lines 6-35; pg. 5 Lines 1-21), the method comprising: measuring, using at least one temperature sensor positioned in the wellbore segment, a local temperature for each of a plurality of inflow zones between a heel and a toe of the wellbore segment (Fig. 3b; pg. 4, 16-35); measuring, using at least one pressure sensor positioned in the wellbore segment, a local pressure for each of the plurality of inflow zones (Fig. 3b; pg. 4, 16-35); measuring a total flowrate for fluids exiting the wellbore segment; determining, for each of the plurality of inflow zones: a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone (Fig. 3b; pg. 4, 16-35). Sagli also teaches obtaining a local liquid level based on the local reservoir pressure and a pressure associated with an injector wellbore positioned above the wellbore segment (pg. 4, lines 6-14).
Sagli fails to teach: and determining, for at least one of the plurality of inflow zones:  - 56 -2017EM224-US a local reservoir pressure for a location in the formation above that inflow zone, based on the local inflow rate, the local temperature, and the local pressure for that inflow zone, and a local liquid level, based on the local reservoir pressure and a pressure associated with an injector wellbore positioned above the wellbore segment. However, in a related field, Yeriazarian teaches: and determining, for at least one of the plurality of inflow zones:  - 56 -2017EM224-US a local reservoir pressure for a location in the formation above that inflow zone, based on the local inflow rate, the local temperature, and the local pressure for that inflow zone ([0022-0025]), and a local liquid level, based on the local reservoir pressure and a pressure associated with an injector wellbore positioned above the wellbore segment. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sagli to incorporate the teachings of Yeriazarian by including: the ability to calculate temperature, pressure and flow rate of different zones within a wellbore in order to more accurately, monitor wellbore parameters and to generate a visual depiction of the environment. 

	Regarding Claim 15, The combination of the above references teaches: The method of claim 14, wherein, for each of the plurality of inflow zones, a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone is determined based on the local temperature and the local pressure at that inflow zone, the local temperature and the local pressure for at least one other inflow zone, and at least one value based on a composition of the fluids entering the wellbore from the formation at that inflow zone [0022, Yeriazarian].
	Regarding Claim 16, Sagli teaches: The method of claim 15, wherein determining, for each of the plurality of inflow zones, a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone further comprises: comparing the total flowrate for fluids exiting the wellbore segment to a sum of the local inflow rates for each of the plurality of inflow zones; and in response to the total flowrate and the sum of the local inflow rates differing by a predetermined amount: updating the at least one value based on the composition of the fluids entering the wellbore segment from the formation at that inflow zone, and re-determining, for each of the plurality of inflow zones, the local inflow rate for fluids entering the wellbore segment from the formation at that inflow zone (pg. 6, lines 1-35, Examiner’s note: the comparison of a variable to a pre-defined limit, upon differentiation, variable is updated/changed and then re-evaluated). Sagil doesn’t specifically teach, determination of flow of inflow zones. However, in a related field, Yeriazarian teaches: The method of claim 15, wherein determining, for each of the plurality of inflow zones (Fig. 2), a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone further comprises: comparing the total flowrate [0025] for fluids exiting the wellbore segment to a sum of the local inflow rates for each of the plurality of inflow zones [0024]; and in response to the total flowrate and the sum of the local inflow rates differing by a predetermined amount: updating the at least one value based on the composition of the fluids [0022] entering the wellbore segment from the formation at that inflow zone, and re-determining, for each of the plurality of inflow zones, the local inflow rate for fluids entering the wellbore segment from the formation at that inflow zone. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sagli to incorporate the teachings of Yeriazarian by including: the determination of flow rate from local inflow zones in order to obtain a more accurately control the amount of fluid input/output the production wellbore. 
	
Regarding Claim 18, The combination of the above references teaches: The method of claim 14, further comprising: after determining the local liquid level for at least one of the plurality of inflow zones (control variable, subcool (Sagli)) at a first time: re-determining the local liquid level for at least one of the plurality of inflow zones at a second time (control variable, subcool (Sagli)); comparing the determined local liquid level for at least one of the plurality of inflow zones at the first time and at the second time (pg. 6, lines 14-24 (Sagli)); in response to the determined local liquid level for at least one of the plurality of inflow zones at the second time (control variable) being greater than the determined local liquid level for at least one of the plurality of inflow zones at the first time (limit), performing at least one of: increasing a pump rate (manipulated variable) of an artificial lift device to increase the total flowrate for fluids exiting the wellbore segment (pg. 5, lines 23-28 (Sagli)); increasing an open area of at least one of the plurality of inflow zones; and unblocking the open area of at least one of the plurality of inflow zones; and in response to the determined local liquid level for at least one of the plurality of inflow zones at the first time being greater than the determined local liquid level for at least one of the plurality of inflow zones at the second time, performing at least one of: decreasing the pump rate of the artificial lift device to decrease the total flowrate for fluids exiting the wellbore segment; decreasing the open area of at least one of the plurality of inflow zones; and blocking the open area of at least one of the plurality of inflow zones (pg. 5, lines 23-28).
Regarding Claim 19, The combination of the above references teach: The method of claim 18, wherein, in response to the determined local liquid level for at least one of the plurality of inflow zones (pg. 6, predicted value) at the second time being greater than the determined local liquid level for at least one of the plurality of inflow zones at the first time (pg. 6, the limit), the method further comprises increasing an injection rate of a fluid injector (control variable) to increase a total flow rate of fluids into the injector wellbore, in order to maintain pressure in a steam chamber (Examiner’s note: control of the subcool (pg. 13, lines 11-17; pg. 4, lines 7-14)).
Regarding Claim 20, the combination of the above references teach: The method of claim 18, wherein, in response to the determined local liquid level for at least one of the plurality of inflow zones at the second time being greater than the determined local liquid level for at least one of the plurality of inflow zones at the first time, the method further comprises - 58 -2017EM224-US decreasing an injection rate of a fluid injector to decrease a total flow rate of fluids into the injector wellbore, in order to decrease a bitumen drainage rate in a steam chamber (pg. 5, lines 23-28). Although the combination of the references does not specifically teach comprises - 58 -2017EM224-USdecreasing an injection rate of a fluid injector to decrease a total flow rate of fluids into the injector wellbore, in order to decrease a bitumen drainage rate in a steam chamber, it does however, teach manipulated and control variables with limits, (e.g. based on limitation, the injection rate of fluid (manipulated variable) controls total flow rate, which controls bitumen drainage rate (control variables) (increasing and decreasing are merely components of manipulation) and is therefore, obvious to one of ordinary skill in the art. 

Regarding Claim 22, the combination of the above references teach: The method of claim 18, wherein, in response to the determined local liquid level for at least one of the plurality of inflow zones at the first time being greater than the determined local liquid level for at least one of the plurality of inflow zones at the second time, the method further comprises increasing an injection rate of a fluid injector to increase a total flow rate of fluids into the injector wellbore, in order to increase a bitumen drainage rate in a steam chamber (pg. 5, lines 23-34, pg. 1, lines 10-21). ). Although the combination of the references does not specifically teach comprises - 58 -2017EM224-USincreasing an injection rate of a fluid injector to increase a total flow rate of fluids into the injector wellbore, in order to increase a bitumen drainage rate in a steam chamber, it does however, teach manipulated and control variables with limits, (e.g. based on limitation, the injection rate of fluid (manipulated variable) controls total flow rate, which controls bitumen drainage rate (control variables) (increasing and decreasing are merely components of manipulation) and is therefore, obvious to one of ordinary skill in the art. 

Regarding Claim 23, the combination of the above references teaches: The method of claim 14, further comprising: after determining the local liquid level for at least one of the plurality of inflow zones (control variable, subcool (Sagli)): comparing the determined local liquid level for at least one of the plurality of inflow zones to a target liquid level (pg. 6, lines 14-24 (Sagli)); in response to the determined local liquid level for at least one of the plurality of inflow zones being greater than the target liquid level, performing at least one of: increasing a pump rate of an artificial lift device to increase the total flowrate for fluids exiting the wellbore segment (pg. 5, lines 23-34; pg. 6, lines 14-24) ; increasing an open area of at least one of the plurality of inflow zones; and unblocking the open area of at least one of the plurality of inflow zones; and in response to the target liquid level being greater than the determined local liquid level for at least one of the plurality of inflow zones (pg. 6, lines 14-24), performing at least one of: decreasing the pump rate of the artificial lift device to decrease the total flowrate for fluids exiting the wellbore segment (pg. 5, lines 23-34); and decreasing the open area of at least one of the plurality of inflow zones; and blocking the open area of at least one of the plurality of inflow zones.
Regarding Claim 24, the combination of the above references teaches: The method of claim 23, wherein, in response to the determined local liquid level for at least one of the plurality of inflow zones being greater than the target liquid level (pg. 6, lines 14-24), the method further comprises increasing an injection rate of a fluid injector to increase a total flow rate of fluids into the injector wellbore, in order to maintain pressure in a steam chamber (pg. 5, lines 23-34, pg. 1, lines 10-21).
Regarding Claim 25, the combination of the above references teaches: The method of claim 23, wherein, in response to the determined local liquid level for at least one of the plurality of inflow zones being greater than the target liquid level (pg. 6, lines 14-24), the method further comprises decreasing an injection rate of a fluid injector to decrease a total flow rate of fluids into the injector wellbore, in order to decrease a bitumen drainage rate in a steam chamber (pg. 5, lines 23-34, pg. 1, lines 10-21).
Regarding Claim 26, the combination of the above references teaches: The method of claim 23, wherein, in response to the target liquid level being greater than the determined local liquid level for at least one of the plurality of inflow zones (pg. 6, lines 14-24), the method further comprises decreasing an injection rate of a fluid injector to decrease a total flow rate of fluids into the injector wellbore, in order to maintain pressure in a steam chamber (pg. 5, lines 23-34).
The method of claim 23, wherein, in response to the target liquid level being greater than the determined local liquid level for at least one of the plurality of inflow zones (pg. 6, lines 14-24), the method further comprises increasing an injection rate of a fluid injector to increase a total flow rate of fluids into the injector wellbore, in order to increase a bitumen drainage rate in a steam chamber (pg. 5, lines 23-34, pg. 1, lines 10-21).


	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sagli and Yeriazarian in view of Symington et al. (US20100101793A1, herein referred to as Symington).

	Regarding Claim 2, the combination of above limitation teaches temperature sensors [0025, Yeriazarian], but fails to specifically teach the system of claim 1, wherein the at least one temperature sensor comprises a thermocouple or a set of thermocouples. However, in a related field, Symington teaches wherein the at least one temperature sensor comprises a thermocouple or a set of thermocouples [0218]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Sagli and Yeriazarian to incorporate the teachings of Symington by including: a thermocouple in order to effectively measure and monitor temperature throughout the wellbore.

	Claim 3 through 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sagli and Yeriazarian in view of  MacPHAIL et al. (US20170030173A1, herein referred to as MacPHAIL.

	Regarding Claim 3, the combination of above limitation teaches temperature sensors, but fails to specifically teach the system of claim 1, wherein the at least one temperature sensor comprises a distributed temperature sensor (DTS). However, in a related field, MacPHAIL teaches wherein the at least one temperature sensor comprises a distributed temperature sensor (DTS) [0132 -0133]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Sagli and Yeriazarian to incorporate the teachings of MacPHAIL by including: a distributed temperature sensor (DTS) in order to measure the temperature of a specific area, in real-time, more accurately.
	Regarding Claim 4, the combination of above limitation teaches temperature sensors, but fails to specifically teach the system of claim 1, wherein the at least one pressure sensor comprises a distributed pressure sensing system. However, in a related field, MacPHAIL teaches wherein the at least one pressure sensor comprises a distributed pressure sensing system [0132 – 0133]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Sagli and Yeriazarian to incorporate the teachings of MacPHAIL by including: a distributed pressure sensor (DPS) in order to measure the pressure of a specific area, in real-time, more accurately.
	Regarding Claim 5, the combination of references above teaches pressure sensor measuring pressure for inflow zones determining local pressure [0022, Yeriazarian], but fails to specifically teach: discrete pressure sensors. However, in a related field, MacPHAIL teaches: The system of claim 1, wherein the at least one pressure sensor comprises fewer discrete pressure sensors than the number of inflow zones in the plurality of inflow zones, and wherein, for inflow zones without a discrete pressure sensor positioned therein, the one or more processors are configured to determine local pressures for those inflow zones by interpolation using pressures from discrete pressure sensors positioned in other inflow zones [0133-0134]. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Sagli and 

	Regarding Claim 13, the combination of the references teach: The system of claim 1, further comprising at least one acoustic sensor positioned in the wellbore segment to measure a local acoustic signal for each of the plurality of inflow zones; wherein the one or more processors are operatively coupled to the at least one acoustic sensor, and the one or more processors are configured to determine local acoustic signals for each of the plurality of inflow zones using the at least one acoustic sensor ([0131-0133], MacPHAIL).


	Allowable Subject Matter
Claims 6 through 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 6, the combination of the references teaches all of the limitations of Claim 1. The combination of the references further teach wherein the one or more processors are further configured to, when determining, for each of the plurality of inflow zones, a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone: determine a local incoming flow rate for fluids flowing from a portion of the wellbore segment located upstream of that inflow zone (fig. 2, Yeriazarian), based on the local temperature and the local pressure at that inflow zone, the at least one value based on a composition of the fluids entering the wellbore segment from the formation at that inflow zone, and the local temperature and the local pressure for an inflow zone upstream of that location [0022-0025, Yeriazarian]; determine a local outgoing flow rate for fluids flowing to a portion of the wellbore segment located downstream of that inflow zone (fig. 2, Yeriazarian), based on the local temperature and the local pressure at that inflow zone, the at least one value based on a composition of the - 54 -2017EM224-US fluids entering the wellbore segment from the formation at that inflow zone, and the local temperature and the local pressure for an inflow zone downstream of that location [0022-0025, Yeriazarian]. However, the combination of these references does not teach: wherein the local incoming flow rate and the local outgoing flow rate are determined using a multiphase flow model; and determine the local inflow rate based on a difference between the local incoming flow rate and the local outgoing flow rate and a mass/energy balance.
	Claims 7, 8, and 9 are allowed based on their dependency to Claim 6.

	Regarding Claim 17, the combination of Sagli and Yeriazarian teaches: The method of claim 14, further comprising: measuring, using at least one acoustic sensor positioned in the wellbore segment [0132-0133], a local acoustic signal for each of the plurality of inflow zones, and wherein determining, for each of the plurality of inflow zones, a local inflow rate for fluids entering the wellbore segment from the formation for that inflow zone [0132-0133], but fails to teach: further comprises comparing the local acoustic signal for that inflow zone to the local acoustic signals for each of the plurality of inflow zones and to the total flowrate for fluids exiting the wellbore segment.

Claims 28 through 30 are allowed.

A system for determining a liquid level in a formation between a horizontal segment of an injection wellbore and a horizontal segment of a production wellbore (pg. 4, Lines 6-35; pg. 5 Lines 1-21, Sagli), the system comprising: at least one first temperature sensor positioned in the injection wellbore to measure a local temperature for each of a plurality of injection zones between a heel and a toe of the injection wellbore segment (Fig. 3b; pg. 4, 16-35, Sagil); at least one first pressure sensor positioned in the injection wellbore to measure a local pressure for each of the plurality of injection zones (Fig. 3b; pg. 4, 16-35, Sagil); at least one first flow rate sensor to measure a total flowrate for fluids entering the injection wellbore segment via the injection wellbore (Fig. 3b; pg. 4, lines 16-27, Sagil); at least one second temperature sensor positioned in the production wellbore segment to measure a local temperature for each of a plurality of production zones between a heel and a toe of the production wellbore segment (Fig. 3b; pg. 4, lines 16-35, Sagil);  - 60 -2017EM224-US at least one second pressure sensor positioned in the production wellbore segment to measure a local pressure for each of the plurality of production zones (Fig. 3b; pg. 4, lines 16-35, Sagil); at least one second flow rate sensor to measure a total flowrate for fluids exiting the production wellbore segment via the production wellbore (Fig. 3b; pg. 4, lines 16-35, Sagil); one or more processors operatively coupled to the at least one first temperature sensor, the at least one first pressure sensor, the first flow rate sensor, the at least one second temperature sensor, the at least second first pressure sensor, the second flow rate sensor, and a display device (Fig. 2, &3, pg. 2, Lines 23-35 through pg. 4, Sagil), the one or more processors, collectively, configured to: determine local temperatures for each of the plurality of injection zones using the at least one first temperature sensor (Fig. 2, [0022-0024], Yeriazarian); determine local pressures for each of the plurality of injection zones using the at least one first pressure sensor (Fig. 2, [0022], Yeriazarian); determine the total flowrate for fluids entering the injection wellbore segment via the injection wellbore using the at least one first flow rate sensor; determine local temperatures for each of the plurality of production zones using the at least one second temperature sensor; determine local pressures for each of the plurality of production zones using the at least one second pressure sensor (Fig. 2, [0022], Yeriazarian); determine the total flowrate for fluids exiting the production wellbore segment via the production wellbore using the at least one second flow rate sensor (Fig. 2, [0025], Yeriazarian); for each of the plurality of injection zones: determine a local injection flow rate for fluids entering the formation from the injection wellbore for that injection zone, based on the local temperature and the local pressure at that injection zone, the local temperature and the local pressure for at least one other injection zone, and at least one value based on a composition of fluids entering the formation from the injection wellbore for that injection zone (pg. 5, lines 23-34, Sagil); and determine a local formation pressure [0037, Yeriazarian] for a location in the formation proximate that injection zone, based on the local injection flow rate, and the local temperature and the local pressure at that injection zone [0022, Yeriazarian]; for each of the plurality of production zones:  - 61 -2017EM224-US determine a local inflow rate for fluids entering the production wellbore segment from the formation for that production zone, based on the local temperature and the local pressure at that production zone, the local temperature and the local pressure for at least one other production zone, and at least one value based on a composition of fluids entering the production wellbore from the formation at that production zone (Fig. 2, [0022], Yeriazarian), and, determine a local reservoir pressure for a location in the formation above that inflow zone, based on the local inflow rate, and the local temperature and the local pressure at that production zone [0022-0025, Yeriazarian]; and determine, for at least one of the plurality of production zones: a local liquid level, based on the local reservoir pressure for the location in the formation above that production zone and the local formation pressure for the location in the formation proximate an injection zone horizontally aligned with that production zone (pg. 4, lines 6-14, Sagil). The combination of the above references fails to teach the measurement of temperature, pressure, and flow rate within the injection wellbore and therefore does not conclude obviousness. 



Claim 30 is allowed due to its dependency of Claim 29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863                                                                                                                                                                                         

/NATALIE HULS/               Primary Examiner, Art Unit 2863